DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16-27, 50 and 52 are pending in this application, Claims 26-27 are acknowledged as withdrawn, Claims 16-25, 50 and 52 were examined on their merits.

The objection to the Specification due to the improper use of a Trademark has been withdrawn due to the Applicant’s amendments to the Specification filed 03/17/2022.

The objection to the Specification because the Abstract was too short to sufficiently describe the disclosure to assist readers in deciding whether there is a need to consult the full patent text for details has been withdrawn due to the Applicant’s amendments to the Abstract filed 03/17/2022.

The objection to the Specification because the Title is not descriptive has been withdrawn due to the Applicant’s amendment to the Title filed 03/17/2022.

The objection to Figure 1 as referencing a Trademark has been withdrawn due to the Applicant’s amendment to the Figure filed 03/17/2022.
Response to Arguments

Applicant’s arguments, see Remarks, filed 03/17/2022, with respect to the above objections have been fully considered and are persuasive.  The objections have been withdrawn. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 21-25 and 52 are rejected under 35 U.S.C. § 103 as being
unpatentable over Ko et al. (2009), as evidenced by Ko et al. (2007) in view of Zhang et
al. (2010), all cited in the IDS.

Ko et al. teaches a method of preparing a matrix for Articular Cartilage Therapy
comprising:
dissolving 1% (10 mg/ml) of isolated, purified, non-denatured type Collagen II
(see Ko et al. (2007), Pg. 8, Column 1, Lines 2-16) in 0.5 M acetic acid, solidifying the
solution and removing the acid with 70% alcohol;


adding 2% (20 mg/ml) hyaluronic acid (HA) to the composition, there by producing a transplantation composition comprising a tri-component matrix,
and adding a plurality of chondrocytes to the composition (Pg. 178, Column 2, Lines 12-21), and reading on Claims 16, 17, 24, 25 and 52.

Ko et al. does not teach a method wherein both the CS and HA are added to a collagen solution, wherein the acetic acid is present at 0.01M or wherein the acetic acid is neutralized, as required by Claim 16, steps b), c) and d) and Claim 18;
wherein the type II collagen is present at 0.5-5 mg/ml or 3 mg/ml, as required by Claim 16, step a) and Claim 23;
wherein the HA is present at 0.25-3 mg/ml or 1 mg/ml, as required by Claim 16, step c) and 21;
or wherein the CS is present at 0.25-3 mg/ ml or 1 mg/ml, as required by Claims 16, step d) and Claim 22.

Zhang et al. teaches a chondrocyte cell scaffold which is prepared by dissolving collagen in 0.5M acetic acid, then adding CS and HA to neutral (therefore neutralized) collagen solution and uniformly mixing to form hydrogels, prior to cross-linking (Pg. 119, Column 1, Section 2.1 and Column 2, Section 2.2), and adding a plurality of chondrocytes to the hydrogels (Pg. 120, Section 2.9).



filing date on the instant invention to modify the method of Ko et al. of preparing a tri-
component matrix of adding CS and HA to a solidified type II collagen composition by
adding the CS and HA to a liquid solution of neutralized collagen as taught by Zhang et
al. because there are only a finite number of ways in which type II collagen may be
combined with CS and HA, by combining solidified type II collagen with solutions of HA
and CS or by combining a type II collagen solution with solutions of HA and CS. The
MPEP at 2141 Ill. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this modification in order to have a
uniformly mixed tri-component mixture prior to cross-linking and addition of
chondrocytes.  There would have been a reasonable expectation of success in making
this modification because both Ko et al. and Zhang et al. are drawn to chondrocyte
scaffolds comprising the same components.


effective filing date on the instant invention to modify the method of Ko et al. and Zhang
et al. of preparing a tri-component cell matrix so that the concentrations of type II
collagen, CS and HA are within the claimed amounts/ranges because the determination
of the optimal or workable ranges of the concentration of type II collagen, CS and HA in
a tri-component composition by routine experimentation and optimization of result
effective variables is not inventive.  In this instance, the concentration of components in
the tri-composition will directly affect the efficacy of the composition in promoting cell
proliferation and/or having a therapeutic effect.  Those of ordinary skill in the art before
the effective filing date on the instant invention would have been motivated to make this
modification in order to obtain a tri-component cell composition which supports the
proliferation of chondrocyte cells.  There would have been a reasonable expectation of
success in making this modification because both Ko et al. and Zhang et al. are drawn
to chondrocyte scaffolds comprising the same components, and the determination of
the optimal or workable ranges of reagent components by routine experimentation was
within the purview of the ordinary artisan prior to the effective filing date on the instant
invention.

Response to Arguments

Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. 



This is not found to be persuasive for the following reasons, the instant disclosure does not provide a definition for “denatured”.  Therefore the term has been interpreted using the broadest, reasonable interpretation of “hydrolyzed or broken down into smaller peptide fragments”.  Type II collagen treated with pepsin only removes N- and C-terminal telopeptides from the type II collagen and does not typically hydrolyze/denature the entire protein.  See for example, Chondrex (2022) whom teaches that, “Pepsin cannot digest native collagen but cleaves collagen into telopeptides and atelocollagen which forms soluble collagen.  However, prolonged pepsin digestion can denature collagen”. (Pg. 6, Lines 27-29).  Thus, the ordinary artisan would appreciate that while the type II collagen of Ko has been pepsin treated to remove telopeptides affecting solubility, the treatment does not denature the treated collagen.

  The Applicant argues that the combination of cited prior art does not teach the claimed concentration ranges of CS and HA, the claimed ranges being below those taught by the ranges taught by Ko (2009) and outside the ranges taught by Zhang (Remarks, Pg. 10, Lines 24-29 and Pg. 11, Lines 1-6).

et al. and Zhang et al. of preparing a tri-component cell matrix so that the concentrations of type II collagen, CS and HA are within the claimed amounts/ranges because the determination of the optimal or workable ranges of the concentration of type II collagen, CS and HA in a tri-component composition by routine experimentation and optimization of result effective variables is not inventive.  In this instance, the concentration of components in the tri-composition will directly affect the efficacy of the composition in promoting cell proliferation/chondrogenesis and/or having a therapeutic effect, see Ko et al. (2009), Pg. 183, Column 1, Lines 27-46.  Those of ordinary skill in the art before the effective filing date on the instant invention would have been motivated to make this modification in order to obtain a tri-component cell composition which supports the proliferation of chondrocyte cells.  There would have been a reasonable expectation of success in making this modification because both Ko et al. and Zhang et al. are drawn to chondrocyte scaffolds comprising the same components, and the determination of the optimal or workable ranges of reagent components by routine experimentation was within the purview of the ordinary artisan prior to the effective filing date on the instant invention.


s 16-19, 21-25 and 52 are rejected under 35 U.S.C. § 103 as being unpatentable over Ko et al. (2009), as evidenced by Ko et al. (2007) in view of Zhang et al. (2010), all cited in the IDS, as applied to Claims 16-18, 21-25 and 52, and further in view of Chen et al. (CN 101045913 A), machine translation, of record.

The teachings of Ko et al. and Zhang et al. were discussed above.

Neither of the above references teaches a process of preparing a tri-component matrix wherein the acetic acid is neutralized with NaHCO3 and HEPES, as required by Claim 19.

Chen et al. teaches a collagen preparation prepared by dissolving collagen in acetic acid and then combining with the neutralizers HEPES and NaHCO3 (Pg. 5, Lines 9-15).








et al. and Zhang et al. of preparing a tri-component matrix wherein a collagen/acetic acid solution is neutralized with the method of neutralizing an acetic acid/collagen solution with HEPES and NaHCO3 as taught by Chen et al. above because this is no more than the application of a known technique (neutralization of acetic acid/collagen solution with NaHCO3 and HEPES) to a known method (preparation of neutralized acetic acid/collagen solution) ready for improvement to yield predictable results (neutralized acetic acid/collagen solution).  The MPEP at 2141 Ill. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

Those of ordinary skill in the art before the effective fling date of the claimed
invention would have been motivated to make this modification in order to obtain a
neutralized acetic acid/collagen solution.  There would have been a reasonable
expectation of success in making this modification because Zhang et al. discloses a
neutralized acetic acid/collagen solution and Chen et al. discloses a specific method to
obtain a neutralized acetic acid/collagen solution.
Response to Arguments

Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive.

The Applicant argues that the combination of Ko et al. (2009), as evidenced by Ko et al. (2007) in view of Zhang et al. (2010), all cited in the IDS, and further in view of Chen et al. (CN 101045913 A), machine translation, do not teach or suggest the claimed invention (Remarks, Pg. 11, Lines 22-27).

This is not found to be persuasive for the reasoning provided both in the prior action and in the response to Arguments above.  The Examiner notes that the Applicant did not specifically address the above rejection with any new arguments.

Claims 16-18, 20-25 and 52 are rejected under 35 U.S.C. § 103 as being
unpatentable over Ko et al. (2009), as evidenced by Ko et al. (2007) in view of Zhang et
al. (2010), all cited in the IDS, as applied to Claims 16-18, 21-25 and 52, and further
in view of Olsen et al. (US 2002/0041900 A1), of record.

The teachings of Ko et al. and Zhang et al. were discussed above.




matrix wherein Medium 199 is added to the tri-component matrix, as required by Claim
20.

Olsen et al. teaches a method for culturing chondrocytes, wherein Medium 199 is
taught as a suitable culture media (Pg. 5, Paragraph [0048)).

It would have been obvious to those of ordinary skill in the art before the effective
filing date of he claimed invention to modify the method of Ko et al. and Zhang et al. of
preparing a tri-component matrix comprising chondrocytes with the addition of Medium
199 to the composition, as taught by Olsen et al. above because this is no more than
the selection of a suitable medium for the maintenance of chondrocytes in a medium
comprising chondrocytes.  The MPEP at 2144.07 states:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this modification in order to preserve the
viability of the chondrocyte cells in the tri-component matrix.  There would have been a
reasonable expectation of success in making this modification because all of the
references are drawn to the same field of endeavor, that is, compositions comprising
viable chondrocytes.

Response to Arguments

Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive.

The Applicant argues that the combination of Ko et al. (2009), as evidenced by Ko et al. (2007) in view of Zhang et al. (2010), all cited in the IDS, and further in view of Olsen et al. (US 2002/0041900 A1), of record, do not teach or suggest the claimed invention (Remarks, Pg. 12, Lines 5-10).

This is not found to be persuasive for the reasoning provided both in the prior action and in the response to Arguments above.  The Examiner notes that the Applicant did not specifically address the above rejection with any new arguments.

 Claims 16-18, 21-25, 50 and 52 are rejected under 35 U.S.C. § 103 as being unpatentable over Ko et al. (2009), as evidenced by Ko et al. (2007) in view of Zhang et al. (2010), all cited in the IDS, as applied to Claims 16-18, 21-25 and 52, and further in view of Spector et al. (US 8,084,428 A2), of record.

The teachings of Ko et al. and Zhang et al. were discussed above.

Neither of the above references taught adding a fibrin adhesive to the tri- component matrix, as required by Claim 50.
et al. teaches that a collagen membrane material may be fixed over a meniscal tear by a physiologically acceptable adhesive, such as a fibrin glue (Column 2, Lines 40-46).

It would have been obvious to one of ordinary skill in the art before the effective filing date on the instant invention to modify the method of Ko et al. and Zhang et al. of preparing a tri-component matrix for Articular Cartilage Therapy wherein the matrix has a fibrin adhesive added as taught by Spector et al. above because this is no more than the application of a known technique (addition of fibrin adhesive to collagen matrix) to a known product (collagen matrix for articular cartilage therapy) ready for improvement to yield predictable results (collagen/fibrin adhesive matrix for articular cartilage therapy).
The MPEP at 2141 Ill. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

Those of ordinary skill in the art before the effective fling date of the claimed
invention would have been motivated to make this modification in order to obtain a tri-
component matrix capable of adhering to a cartilage defect.  

et al. and Spector et al. are drawn to the same field of endeavor, that is, collagen comprising matrices for articular cartilage therapy.

Response to Arguments

Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive.

The Applicant argues that the combination of Ko et al. (2009), as evidenced by Ko et al. (2007) in view of Zhang et al. (2010), all cited in the IDS, and further in view of Spector et al. (US 8,084,428 A2), of record, do not teach or suggest the claimed invention (Remarks, Pg. 12, Lines 5-10).

This is not found to be persuasive for the reasoning provided both in the prior action and in the response to Arguments above.  The Examiner notes that the Applicant did not specifically address the above rejection with any new arguments.

Conclusion

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653